Exhibit 10.4

AMENDMENT TO THE

CINERGY CORP. EXCESS PENSION PLAN

 

 

The Cinergy Corp. Excess Pension Plan, as amended and restated effective as of
January 1, 1998, as amended (the “Plan”), is hereby amended effective as of
December 14, 2005.


(1)           Explanation of Amendment

 

The Plan is amended to provide certain participants with the opportunity to make
an election to receive Plan benefits (to the extent earned and vested after
2004) in a single lump sum under certain circumstances following a Change in
Control.

 

(2)           Amendment

 

(a)                                  Section 6.6 of the Plan is hereby amended
by adding the following new subsection (j) at the end thereof:

 

“(j)                                     Special Change in Control Payment
Election With Respect to Amounts Earned and Vested After 2004.

 

Notwithstanding the foregoing, each Participant who is selected by the
Compensation Committee of the Board of Directors or the Committee (a “409A
Selected Participant”) shall be entitled to make a special payment election in
accordance with the provisions of this Subsection.  In order to be effective, an
election made pursuant to this Subsection must be made prior to December 31,
2005 (or any earlier date specified on an applicable election form).

 

(I)                              Distribution Pursuant to Special Payment
Election.  A 409A Selected Participant may elect during 2005, on a form and in
accordance with procedures provided by the Committee, to receive a single lump
sum cash payment in an amount equal to the Actuarial Equivalent (as defined in
Section 6.6(e)) of his benefits under the Plan (or the Actuarial Equivalent (as
defined in Section 6.6(e)) of his remaining benefits under the Plan in the event
that payment of his benefits under the Plan has already commenced) payable after
the later of the occurrence of a Change in Control or the date of his
termination of employment with Cinergy and its affiliates.  If the 409A Selected
Participant’s termination of employment with Cinergy and its affiliates occurs
prior to a Change in Control, payment under this Subsection shall be made on the
fifth business day after the occurrence of a Change in Control.  If the 409A
Selected Participant’s termination of employment with Cinergy and its affiliates
occurs after the Change in Control, payment under this Subsection shall occur on
the first business day after the

 

--------------------------------------------------------------------------------


 

                                          sixth month anniversary of the
termination of employment if necessary to comply with Code Section 409A.

 

(II)                          Code Section 409A Compliance.  Notwithstanding
anything to the contrary, this Subsection shall only apply with respect to the
portion of the 409A Selected Participant’s benefit, if any, which is treated as
“deferred” after December 31, 2004 (within the meaning of Section 409A of the
Code (the “Post-2004 Deferrals”)), and shall be interpreted accordingly. 
Notwithstanding any other provision of this Plan, the Post-2004 Deferrals shall
be administered in a manner that complies with the provisions of Section 409A of
the Code, so as to prevent the inclusion in gross income of any amount in a
taxable year that is prior to the taxable year or years in which such amount
would otherwise actually be distributed or made available to the 409A Selected
Participant or his or her Beneficiaries.

 

(III)                      Effectiveness of Special Payment Election.  An
election made pursuant to this Subsection shall become operative only upon the
occurrence of a Change in Control and only if the 409A Selected Participant’s
termination of employment with Cinergy and its affiliates occurs either (1)
prior to the occurrence of a Change in Control or (2) during the 24-month period
commencing upon the occurrence of a Change in Control.  Once operative, such
special payment election shall override any other payment election made by the
409A Selected Participant with respect to his Post-2004 Deferrals.”

 

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer as of December 14, 2005.

 

 

 

By:

 

/s/ TIMOTHY J. VERHAGEN

 

 

 

 

Timothy J. Verhagen

 

 

 

 

Vice President, Human Resources

 

--------------------------------------------------------------------------------